Citation Nr: 0201361	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Evaluation of herpes simplex, currently rated zero percent 
disabling from February 16, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1996 until 
February 2000.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2000 
rating decision of the Togus, Maine Regional Office (RO) 
which granted service connection for herpes simplex, rated 
noncompensably disabling from February 16, 2000, but denied a 
higher rating in this regard.

This case was remanded by a decision of the Board dated in 
May 2001. Development having been completed, the case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Herpes simplex is currently asymptomatic on examination.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent for 
herpes simplex have not been met.  38 U.S.C.A. §§ 1155 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2099 (2000), (codified 
at 38 U.S.C.A. § 5100 et. seq., (West Supp 2001)); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Codes 7899-7806 
(2001); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that there was a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000), (codified at 38 U.S.C.A. § 5100 et. seq., (West Supp 
2001)); VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim for a higher rating for the service-connected herpes 
simplex.  This is because the Board's finds that notification 
requirements of the new law have been substantially complied 
with as to the instant matter.  It is observed that the case 
was remanded in May 2001 for further development, to include 
specifically advising the appellant of the notice and duty to 
assist provisions of the VCAA in correspondence dated in June 
2001.  Pursuant to the remand, the veteran also underwent a 
comprehensive VA skin examination in June 2001, and some VA 
outpatient clinical records have been associated with the 
claims folder.  A September 2000 Statement of the Case and 
July 2001 Supplemental Statement of the Case notified her of 
the information and evidence necessary to substantiate her 
claim.  It is thus found that the appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her claim.  Under 
the circumstances, the Board is of the opinion that a remand 
for further development would serve no useful purpose.  
Therefore, it is concluded that adjudication of this issue, 
without referral to the RO for additional consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

The veteran asserts that her service-connected herpes simplex 
disorder results in permanent scarring which embarrasses her 
and has led to reduced self-worth, as well as redness, 
flaking of skin, itching and sensitivity, and is more 
severely disabling than the currently assigned disability 
evaluation reflects.

Service connection was granted for herpes simplex by rating 
action dated in June 2000 and a zero percent rating was 
established, effective from February 16, 2000.  In instances 
where the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and a staged 
rating is to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  If 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected herpes simplex is evaluated 
in accordance with the criteria set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7806 (2001).  The valuation 
depends upon the location and extent of the disease and the 
repugnant disfigurement or other disabling characteristics of 
the manifestations of the disease.  A 10 percent evaluation 
is warranted for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806. Id.

Other diagnostic codes under 38 C.F.R. § 4.118 are also 
potentially applicable to this issue.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2001) provides that benign new skin 
growths of the skin are evaluated on the basis of any related 
scars, disfigurement, etc.  Id.  A 10 percent evaluation is 
warranted for superficial, scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Diagnostic Code 7803 provides that a 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  Id.  Scars may 
also be evaluated on the basis of any related limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).  Additionally, under 
Diagnostic Code 7800, a 10 percent rating is assigned for 
moderately disfiguring scars of the face, head or neck.  A 30 
percent rating is assigned for severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  A note following the code provides that when 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 percent rating 
to 50 percent, and the 10 percent rating to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001).

Pursuant to the filing of a claim in March 2000, the veteran 
underwent a VA general medical examination for compensation 
and pension purposes in April 2000.  The report of such 
referred to complaints which included cold sores, and to the 
fact that she had been prescribed Acyclovir as a prophylaxis 
for such.  However, no skin abnormalities were clinically 
noted in this regard.

Pursuant to Board remand dated in May 2001, VA outpatient 
records dated between August and September 2000 were received 
showing that the veteran was seen for a refill of Acyclovir 
or Zovirax to take prophylactically, because she felt a cold 
sore was imminent.  It was noted that she got cold sores 
frequently.  Upon physical observation, it was recorded that 
there was nothing to see.

The veteran was afforded a VA skin examination in June 2001.  
It was reported that the initiating remand and her medical 
records were reviewed.  A comprehensive clinical history 
pertaining to outbreaks of herpes simplex was recited.  The 
veteran stated that since she has been on the prophylaxis, 
she has had far fewer episodes of outbreaks and has had only 
two outbreaks [of cold sores] since starting the preventative 
therapy in January 2000, with the last outbreak occurring in 
January 2001.  She related that about four times a month, she 
did notice a tingling sensation at the corner of her mouth 
where she usually had an eruption, but that she would 
increase her dosage of Ascylovir and the tingling would stop.  
She said that previous to taking the prophylaxis, the 
tingling would go on to become a lesion.  The veteran noted 
that if she did have an eruption, it was two to three weeks 
before it was totally gone.  She said that every morning upon 
awakening, she had some dry scaly skin at the corner of her 
mouth which was akin to flaking.  She was reported to have 
stated that she had not actually seen any scarring from a 
lesion, but had detected a slight difference in the texture 
of her skin at the corner of her mouth on the left when 
compared to the right.  She related that winter cold brought 
on more flaking, and that she tended to have a herpes 
breakout if she was in a lot of wind or cold, or under 
increased stress.  The appellant stated that she was 
currently under stress due to the death of her husband and 
lawsuits attendant thereto.

It was reported that physical examination of the mouth 
revealed no evidence of any blisters.  The examiner observed 
that the appellant did have a 1-mm., pink papule just above 
the left upper lip which was nontender.  No scar was seen at 
the corner or around the mouth.  There was no change in 
pigmentation, and color was noted to be the same on each side 
of her face.  The examiner indicated that no texture change 
could be appreciated.  There were no indented or linear 
scars, and the skin was smooth.  When asked to smile, there 
were no contractures or difference in the elevation at the 
corners of the mouth.  It was felt that the slight little red 
papule was a routine pimple as the veteran stated that there 
was no tingling or sensation that she was about to break out 
in herpes.  An assessment of oral herpes simplex, recurrent, 
was rendered.  The examiner commented that because there was 
no evidence of any scarring whatsoever and no disfigurement 
or change in pigmentation, no photographs were obtained.  It 
was added that it did appear that the herpes simplex first 
began in the military, but that there was no flaking at the 
corner of her mouth on current examination.  It was felt that 
the reported daily flaking skin was due to a slight degree of 
eczema and did not have anything to do with the herpes 
simplex.  


Legal analysis

The Board observes that the veteran was afforded a detailed 
and comprehensive examination of the face in June 2001 which 
did not reveal any objective evidence of pathology relating 
to herpes simplex.  The examiner pointed out that there were 
no blisters, scarring, change in pigmentation, texture 
change, or contractures or elevation differences; and that 
the skin was smooth.  It was noted that no flaking of the 
mouth was observed and the examiner opined that the symptoms 
reported by the veteran in this regard were probably some 
slight eczema unrelated to herpes simplex.  VA outpatient 
records dated in August 2000 show that while the appellant 
felt that an outbreak was coming on, no objective evidence of 
pathology relating to herpes simplex such as cold sores were 
recorded.  The appellant herself has stated that she has had 
only two outbreaks since beginning prophylaxis treatment in 
January 2000, with the last outbreak in January 2001.  The 
Board thus finds that there is no objective clinical evidence 
which demonstrates that herpes simplex results in more than 
temporary, very infrequent outbreaks, or that it has led to 
permanent scarring or any other dermatologic residuals.  The 
appellant has not provided any clinical evidence documenting 
any dermatologic residuals or associated symptoms relating to 
herpes simplex.  Consequently, absent a finding of 
corroborating clinical data evidencing an objectively shown 
symptomatic process in this regard, the Board must conclude 
that a compensable evaluation is not warranted for the 
service-connected herpes simplex at any time during the 
appeal period.  See Fenderson.  A noncompensable evaluation 
must be assigned when the required residuals are not 
adequately demonstrated.  See 38 C.F.R. § 4.31 (2001).

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10 and related provisions, which relate to functional 
loss.  However, the service-connected condition has not been 
recently shown to be objectively symptomatic or to result in 
any significant functional impairment.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected condition presents such an unusual 
or exceptional disability picture as to render the regular 
schedular standards impractical for the aforestated reasons.  
38 C.F.R. § 3.321(b)(1) (2001).  

Finally, the Board finds that a preponderance of the evidence 
is against the claim for an initial compensable evaluation 
for herpes simplex and that the benefit-of-the-doubt doctrine 
does not apply, for the aforestated reasons.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).



ORDER

An initial compensable evaluation for herpes simplex is 
denied. 



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

